Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-27-2009

Clay Caldwell v. Jeffrey Beard
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3286




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Clay Caldwell v. Jeffrey Beard" (2009). 2009 Decisions. Paper 1475.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1475


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-140                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 08-3286
                                  ___________

                              CLAY CALDWELL,
                                           Appellant

                                        v.

               JEFFREY A. BEARD, Secretary of Corrections;
                LOUIS FOLINO, Superintendent, SCI Greene;
          WALLACE DITTSWORTH, Food Service Manager, SCI Greene;
           MARK DICARLO, Asst. Food Service Manager, SCI Greene;
            LINDA VARNER, R.H, IT Medical Director, SCI Greene
                 ____________________________________

                 On Appeal from the United States District Court
                     for the Western District of Pennsylvania
                       (D.C. Civil Action No. 07-cv-00727)
                 District Judge: Honorable Terrence F. McVerry
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 March 19, 2009

            Before: McKEE, FISHER and CHAGARES, Circuit Judges

                             (Filed: April 27, 2009)
                                  ___________

                                   OPINION
                                  ___________

PER CURIAM
       Clay Caldwell appeals from an order of the United States District Court for the

Western District of Pennsylvania granting Defendants’ motion to dismiss Caldwell’s

complaint for failure to state a claim. For the reasons set forth below, we will summarily

affirm. See I.O.P. 10.6.

       On May 29, 2007, Caldwell, a prisoner proceeding pro se, filed an action against

Jeffrey A. Beard, Secretary of The Department of Corrections (“DOC”); Louis Folino,

Superintendent, SCI-Greene; Wallace Dittsworth, Food Service Manager, SCI-Greene;

Mark Dicarlo, Asst. Food Service Manager, SCI-Greene; and Linda Varner, R.H, IT

Medical Director, SCI-Greene. In his complaint, Caldwell alleged violations of his First,

Fifth, Eighth and Fourteenth Amendment rights in connection with an injury he suffered

while working in the Food Services Department at SCI-Greene. Caldwell claimed that on

January 15, 2007, while filling plastic cups with soap and water in order to clean his

assigned kitchen area, he was scalded by extremely hot water. As a result, he was taken

to the medical department where he was treated for a small burn on his hand. In his

complaint, Caldwell alleged that the Food Services Department raised the water

temperature prior to his cleaning the kitchen in order to prepare for an upcoming state

inspection.

                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Our review of

the District Court’s dismissal for failure to state a claim is plenary. Port Auth. of N.Y. &



                                              2
N.J. v. Arcadian Corp., 189 F.3d 305, 311 (3d Cir. 1999). When considering a district

court’s grant of a motion to dismiss under Rule 12(b)(6), we “accept all factual

allegations as true and construe the complaint in the light most favorable to the plaintiff.”

Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).

                                             III.

       A.     Eighth Amendment Claim

       The District Court properly dismissed Caldwell’s Eighth Amendment claim as the

allegations against Defendants amounted to, at most, a claim for negligence. In order to

establish a cognizable Eighth Amendment claim, a prisoner is required to allege “more

than ordinary lack of due care for the prisoner’s interests or safety.” Whitley v. Albers,

475 U.S. 312, 319 (1986).

       Caldwell claimed that Defendants violated his Eighth Amendment rights by raising

the temperature of the water in the prison kitchen which resulted in injury to his hand. In

his opposition to Defendants’ motion to dismiss, Caldwell specifically stated that “[a]

prisoner may be able to recover damages for prisoner personnel’s negligence through tort

actions. Prison officials and personnel have a tort law duty to provide safe living and

working conditions for prisoners.” Plaintiff’s Opposition at 1 (emphasis added).

       A prison official violates the Eighth Amendment when the official is deliberately

indifferent to inmate health or safety and when this act or omission results in the denial of

“the minimal civilized measure of life’s necessities.” See Farmer v. Brennan, 511 U.S.
3
825, 834 (1994). Therefore, a prison official can be held liable under the Eighth

Amendment for denying humane conditions of confinement if he knows that inmates face

a substantial risk of serious harm and disregards that risk by failing to take reasonable

measures to abate it. Id. at 847. Claims of negligence, without a more culpable state of

mind, do not constitute “deliberate indifference.” See Singletary v. Pa. Dept. of Corr.,

266 F.3d 186, 193 n.2 (3d Cir. 2001). Although increased water temperature in the

prison’s kitchen may pose a risk, Caldwell’s allegations do not reflect the deliberate

indifference required to impose liability under the Eighth Amendment.1 Because we

agree with the District Court that Caldwell’s claim amounts merely to negligence, his

allegations are not actionable under section 1983.

       B.     Fourteenth Amendment Claim

       Caldwell also asserted a claim against Defendant Varner for alleged improper

disclosure of his confidential medical information in violation of Caldwell’s Fourteenth

Amendment substantive due process rights. Specifically, Caldwell claimed that




       1
        The District Court’s alternative ground for dismissal of Caldwell’s Eighth
Amendment claims against Defendants Folino and Beard was also proper. In a section
1983 case, a defendant must have been personally involved in the alleged wrongdoings.
Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Here, Caldwell does not
allege that Defendants Folino and Beard were personally involved in the incident which
brought about his injury. Thus, the Eighth Amendment claims against them were
properly dismissed on that alternative ground. We address below the roles of Defendants
Beard and Folino in the grievance process.

                                              4
Defendant Varner improperly shared his medical records with the DOC official in charge

of investigating and responding to Caldwell’s administrative grievance.

       We agree with the District Court that Caldwell waived his right to confidentiality

when he initiated his grievance with the DOC. In his grievance, Caldwell complained

about the extensiveness of the injury to his hand as well as the number of times that he

sought medical treatment following the incident.

       While a prisoner does not shed all fundamental protections of the Constitution at

the prison gates, inmates retain only those rights that are not inconsistent with their status

as prisoners or with the legitimate penological objectives of the corrections institution.

See Doe v. Delie, 257 F.3d 309, 315 (3d Cir. 2001). In Doe, we explicitly held that a

prisoner has a constitutional right to privacy in his medical information. Id. at 316.

       However, he placed his medical condition at issue by filing a grievance alleging

that he had been severely injured. Disclosure of Caldwell’s medical records by

Defendant Varner to the grievance officer responsible for responding to Caldwell’s claim

was reasonably related to the legitimate penological interest of adjudicating the grievance

and assessing the severity of Caldwell’s alleged injury. Therefore, the District Court

properly dismissed Caldwell’s Fourteenth Amendment claim against Defendant Varner.2




       2
        To the extent that Caldwell claims that his equal protection rights were violated
under the Fourteenth Amendment, he has not alleged any facts suggesting that he was
treated differently from similarly situated inmates – as is required to sustain such a claim.
See Wilson v. Schillinger, 761 F.2d 921, 930 (3d Cir. 1985).

                                              5
       C.     First and Fifth Amendment Claims

       Although Caldwell also alleged that Defendants violated his First and Fifth

Amendment rights, he offered very few facts in his complaint supporting those claims.

The District Court interpreted Caldwell’s First Amendment claim as one arguing that his

rights had been violated when the DOC denied his administrative grievance. In doing so,

the DOC denied his right to petition the government in violation of the First Amendment.

The District Court correctly noted that an inmate has no constitutional right to a grievance

procedure. See Flick v. Alba, 932 F.2d 728, 729 (8th Cir. 1991). Thus, we agree that the

DOC’s act of denying Caldwell’s grievance did not infringe upon his constitutional right

to petition the government for redress.

       The District Court also correctly determined that Caldwell did not raise a

cognizable Fifth Amendment claim. The claim appears to be based upon the DOC’s

alleged denial of due process during the administrative grievance process. As the District

Court correctly noted, the due process clause under the Fifth Amendment only protects

against federal governmental action and does not limit the actions of state officials. See

Riley v. Camp, 130 F.3d 958, 972 n.19 (11th Cir. 1997).

       The District Court’s decision to deny Caldwell leave to amend his complaint was

also proper. Granting a plaintiff leave to amend is not necessary where amendment

would be futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 111 (3d Cir. 2002).

Based on the above discussion of Caldwell’s claims, we are satisfied that it would have



                                             6
been an exercise in futility for the District Court to have permitted Caldwell to amend his

complaint.

       For the foregoing reasons, we conclude that the District Court properly granted

Defendants’ motion to dismiss. As there is no substantial question presented by this

appeal, we will summarily affirm. See Third Cir. LAR 27.4; I.O.P. 10.6.




                                             7